FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

EDWARD JONES; PATRICIA VINSON;          
GEORGE VINSON; THOMAS CASH;
                                               No. 04-55324
STANLEY BARGER; ROBERT LEE
PURRIE,                                           D.C. No.
            Plaintiffs-Appellants,            CV-03-01142-ER
                  v.                          Central District
                                                of California,
CITY OF LOS ANGELES; WILLIAM                    Los Angeles
BRATTON, Chief; CHARLES BECK,
                                                   ORDER
Captain, in their official capacity,
              Defendants-Appellees.
                                        
                       Filed October 15, 2007

  Before: Pamela Ann Rymer and Kim McLane Wardlaw,
  Circuit Judges, and Edward C. Reed, Jr.,* District Judge.



                             ORDER

   The parties have filed a joint motion informing us that they
have settled this action and seeking dismissal of the appeal,
remand and withdrawal of our opinion, reported at 444 F.3d
1118 (9th Cir. 2006). Granting the motion in full, we dismiss
this appeal as moot, vacate our opinion in Jones v. City of Los
Angeles, 444 F.3d 1118 (9th Cir. 2006), and remand the
action to the district court for further proceedings consistent

  *The Honorable Edward C. Reed, Jr., Senior United States District
Judge for the District of Nevada, sitting by designation.

                               14139
14140              JONES v. CITY OF LOS ANGELES
with this Order.

  IT IS SO ORDERED.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.